03/30/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005                             FILED
                                                                             MAR 3 0 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State. nf Montana
IN RE THE MOTION OF JOSHUA B.
FRANK FOR ADMISSION TO THE BAR                                       ORDER
OF THE STATE OF MONTANA




      Joshua B. Frank has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has inforrned the Court that the Commission on
Character and Fitness has certified that Frank has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Joshua B. Frank may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this •-c.) day of March,2021.




                                                             Chief Justi •
Justices